Title: To George Washington from John Armstrong, 3 November–20 December 1767
From: Armstrong, John
To: Washington, George



Dear Sir
Carlisle [Pa.]3d Novembr[—20 December] 1767

With particular pleasure I acknowlege the receit of your favour of the 21st Septr but know not when it may meet with a Safe conveyance, I shall detain the letter a little, and if none appear, shall risque it by the way of Winchester or Philada.
Your Information that part of the Lands on the Yaughyaughghany & Monongahela formerly conceiv’d to lie within the bounds of yr Governmt is now likely to fall within the Limits of Pensylvania may I think prove very true; but that part of it that respects the making of Entries or issuing Grants at Carlisle, is entirely vauge & without foundation, that Office being alwais restricted to Philadelphia & kept by the Proprietari⟨es⟩ Secretary (at present James Tilghman Esqr.) who in extraordinary Cases consults the Governor & Board of Property—wch Board are only Assistants to the Governor he being Sole Commissioner of Property. nor is the Governor himself as yet by any

means at Liberty to grant any Lands beyond the Aleghany Mountains until they are first purchas’d of the Six-Nation Indians which purchase has been on foot for some time past & it’s said will be concluded by Sir Wm Johnston this ensuing Spring or Summer, at which time ’tis also said Sir Wm will make a Purchase on behalf of the Crown, of larger extent than the limits of Pensylvania, perhaps West of Virginia, but of this I have no certainty—so that at present Sir, you may firmly depend that nothing cou’d be farther attempted than a distant or conditional application to Governor Penn for a Tract or two, on them Waters when the Purcha⟨se⟩ shall be confirm’d, which done in your Polite manner & under good pretentions too, I’m persuaded cou’d give no Offence, nor easily fail of Success—and if any Offices of mine either on the present or any other Occasion, may be of the least use I beg you wou’d freely command them, as they are now tenderd and shall be chearfully employ’d as often as you shall give me leave. and pe⟨r⟩haps on the first opportunity I have of going to Town I may take the Liberty of feelling his Honrs Pulse & at least assist the foundation for any application you may afterwards think proper to make.
As to the mode of taking up or having Lands granted in ou⟨r⟩ Province, it has been considerably loose—the general intention of the Proprietaries has been a Competant Plantation of 2, or 300 to each settler more especially since the Government became populous; but this Rule for various reasons has not been generally adher’d to, nor cou’d it well be, and however just in itself as a general guide, has been much eluded especially of late when the Artifice of borrowing Names, or taking Out Warrants & Orders of Survey in the names of other People as tho’ they were for their use & afterward procuring conveyances from those whos names they had made use of, has so much prevail’d that many & not of the most deserving has ingross’d large quantities. this occasion’d some noise among the populace, has made the Governor and Agents very uneasy & indeed pr[e]vents the moderate gratification of many deserving persons to whom some distinction is due; for the cry is that we shall have no strong Settlements backward because of those ingrosers. In locating of Lands we generally describe the Spot as nearly as we can, and the Surveys are expected to be made as regular as the nature of the Land will any way admit, that is by a four

lin’d figure in order to pr[e]vent Culling, but our Mountanious Country Seldom admits a regular Survey, and the discretion of the Surveyor must take place.
As to the expence of Our Proprietary Lands the terms are now somewhat different from what they have been, £15.10s: Currency consideration Money ⅌ hundred acres & One halfpenny Sterling ⅌ acre ground Rent per annum, has formerly been the price, but latterly they have fix’d the Consideration money per hundred acres only at £5 Sterling & the yearly Quit Rent is rais’d to One penny Sterling ⅌ acre—what the Next purchase beyond the Mountains may be I cannot tell but immagin it will be on the terms last describ’d above, as Landed people seldom come down Stairs, and indeed there are so many desirous of taking up lands, that they know very well their terms will be comply’d with tho’ so distant from trade & other conveniencies of life. In regard to the line now running betwixt us and Maryland—it will very probably be establish’d, but that in my opinion, must at least be pronounc’d by the Commissioners on each Side the question, or perhaps be confirm’d by the Partys on the other Side the Atlantick before it be a final boundary to these provinces, and how far that consideration may happen to retard the grant of Lands near the line may be questionable. I know a Certain Case depending near the line, where neither Province at present, seem willing to assume the Jurisdiction. I’m sorry these Subjects had not happen’d to occur when I last had the pleasure of seeing you—but here permit a Single remark flowing from Old friendship, and it shall be on the infatuating Game of Card-playing, of which on thirty Years observation I am not able even to say so much good, as a witty person Once did of what he Censur’d as a Culpable & extravagant piece of Dress that it cover’d a multitude of Sins; but that game always unfriendly to Society, turns conversation out of Doors, and curtails our opportunities of mutual good. I can easily presume on your good nature to forgive this piece of unfashionable freedom, and Believe me to be with great respect Dear Sir Your Most Obedt And Most humbl. Servt

John Armstrong


P.S. Mrs Armstrong and my Self beg you’ll please to present our best respects to your Lady & also to yr worthy Neighbours,

Coll Fairfax & Lady. we have both I hope been better’d by the Warm Springs, except some returns of the Rheumitism that attend Mrs Armstrong, which I apprehend is so constitutional that we can scarcely expect a perfect cure.


J: A:
   20th Decembr
We have just recd information that Genrl Gage has wrote Governor Penn, that Sir Wm Johnson apprehends the Indians will break out this ensuing Spring—and that the Generals letter is conceiv’d in such terms as has mov’d the Governor to advise in Council whether the Assembly shou’d be call’d? but as they Sit early in Janry the Governor has not issu’d a Summons—May God avert such a Calamitous Scene; for shou’d it happen a third time so near together, Our Frontier People appear to be undone. Capt. Callender has very lately recd a letter from a Trader at the lower Shawna Town, who says that them Indians are at present very quiet, but express some fears of your Government ’tis also said that Mr Croghan has lately had an amicable interview wth various Tribes at Detroite. these last appear to be agst Sir Wms Intelligence.



J: A:
